I am not in accord with the views of Chief Justice BUSHNELL. The sole question is: Did the police officers have reasonable cause to believe that respondent had committed a felony at the time of his arrest?
Respondent was arrested in front of his home on the morning of January 3, 1939. About 30 minutes before the arrest, the arresting officers had received a radio call of a breaking and entering of a restaurant about two or three blocks distant from where the police first observed respondent. At the time of the arrest, the police had received no information connecting respondent with the breaking and entering or any other crime or misdemeanor. *Page 49 
Officer Davis testified as follows:
"Q. Now then, this man was arrested strictly upon general suspicion, wasn't he? * * *
"A. Yes. * * *
"Q. Did you find anything to connect him with this breaking and entering?
"A. No.
"Q. And at that time in your presence, this man had not committed any one single act that would warrant you in arresting him? * * *
"A. No, not in our presence. * * *
"Q. Officer, you were just on a general searching expedition after you received this report, isn't that right?
"A. We were suspicious of anybody that might be out around at that time of night."
Officer Sackett testified:
"Q. Had you any complaint from any source to the effect that this car had been stolen?
"A. No.
"Q. Then you were not conducting any investigation with reference to the automobile at the time you accosted him?
"A. We were investigating for anything we could find."
When the officers searched respondent's automobile they did not know what they were looking for. Respondent was arrested on general suspicion, but mere suspicion without cause is insufficient to justify an arrest. See People v. Miller,245 Mich. 115. It is also a principle of law that the arresting officer must have reliable information connecting the defendant with the commission of a crime before his arrest is justifiable.
In People v. Kamhout, 227 Mich. 172, we said:
"There must be no misunderstanding on the part of officers as to the right of search and arrest under *Page 50 
our holdings. They have no right to stop and search an automobile or other conveyance for the purpose of ascertaining whether it is being used as a means of transporting liquor illegally unless they have such reasonable grounds of suspicion as induce in them, and as would induce in any prudent man, an honest belief that the law is being violated."
In the case at bar no such grounds existed. The slightest examination would have disclosed that the car used in the robbery was not the car used by respondent, nor did the police have any right or authority to search the house in which defendant lived. They, the police officers, were given permission by respondent to search in the bureau drawer in his room for a key to unlock a compartment in the automobile. This permission did not permit the officers to search for anything other than the key. See People v. Conway, 225 Mich. 152. It is unnecessary to cite authority to establish the principle that evidence searched for and seized by a trespassing officer may not be used against its owner.
The conviction should be reversed and the respondent discharged.
WIEST, J., concurred with SHARPE, J. *Page 51